DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Applicant’s amendment filed on June 17, 2022. Claims 1, 28, 30, and 31 have been amended. Claims 2-12, 14, 16-27, 29, and 32-36 have been canceled.

Response to Arguments
Applicant’s arguments, see pages 4-5, filed on June 17, 2022, with respect to the rejection(s) of claim(s) 1 under Horie in view of Velderman and Hatimaki have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gilpatrick.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilpatrick (US 8,485,796 B2).
With regard to claim 1, Gilpatrick discloses a pressure washer (Fig. 1), comprising: a water pump (530) including an outlet; a spray gun (Fig. 2A) fluidly coupled to the outlet of the water pump; an electric motor (232) coupled to the water pump to drive the water pump; a battery module configured to provide battery electricity  (Col. 3 lines 57-63); a power management system electrically connected to the battery module, and the electric motor, the power management system configured to selectively provide battery electricity from the battery module and grid electricity from the electrical plug to the electric motor to drive the water pump (Col. 7 lines 3-6); and an unloading pressure sensor disposed along a path of flow downstream from the outlet of the water pump and configured to sense a fluid pressure near the outlet of the water pump (Col. 8 lines 11-16); wherein the power management system is configured to stop the electric motor in response to a signal from the unloading pressure sensor indicating that the fluid pressure near the outlet of the water pump has exceeded a threshold level (Fig. 3B and Col. 8 lines 44-67).
With regard to claim 13, the device of Gilpatrick discloses the invention as disclosed in the rejection of claim 1 above. Gilpatrick further discloses a user interface (571) operably coupled to the power management system (Fig. 5), wherein the power management system is configured to vary a speed of the electric motor in response to an input received by the user interface (Col. 8 lines 44-67).
With regard to claim 28, the device of Gilpatrick discloses the invention as disclosed in the rejection of claim 1 above. Gilpatrick further discloses the spray gun includes a trigger (254) configured to control a flow rate of water through the spray gun; wherein the pressure washer further comprises a trigger sensor operably coupled to the power management system and configured to sense a position of the trigger, wherein the power management system is configured to vary a speed of the electric motor in response to a sensed position of the trigger and thereby vary a water pressure of a spray provided by the spray gun (Col 7 line 65 – Col. 8 line 16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Gilpatrick in view of HORIE et al. (US 2015/0251223 A1).
With regard to claim 15, the device of Gilpatrick discloses the invention as disclosed in the rejection of claim 1 above. Gilpatrick fails to disclose a receptacle configured to receive battery electricity from the battery module, wherein the receptacle is electrically connected to the power management system, wherein the receptacle receives the battery module, and wherein the battery module is removable from the receptacle without the use of tools.
HORIE teaches a receptacle configured to receive battery electricity from the battery module (battery housing part 41 to receive battery power from battery 40 via an electrode in inner wall of battery housing part 41; figure 3, paragraph [0042]), wherein the receptacle is electrically connected to the power management system (battery housing part 41 electrode ensures electrical conduction to control circuit 63 via main-body-side electrode; figures 3, 5, paragraphs [0042), [0044]), wherein the receptacle receives the battery module (battery housing part 41 receives battery 40; figure 3, paragraphs [0042)-(0043]), and wherein the battery module is removable from the receptacle without the use of tools (battery 40 is removable from battery housing part 41 without tools; figure 3, paragraph (00421).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gilpatrick, by including the receptacle (41) as taught by HORIE to removably receiving the battery of Gilpatrick, for the benefit of facilitating replacement or/and recharge of battery.
With regard to claim 30, the device of Gilpatrick discloses the pressure washer of Claim 1. However, Gilpatrick fails to disclose the battery electricity is provided from the battery module at a current of at least 20 amp.
HORIE further teaches the battery electricity is provided from the one or more battery modules at a current of at least 20 amps (30A, paragraph [0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gilpatrick, by replacing the battery of Gilpatrick with the one taught by HORIE, for the benefit of generating sufficient power.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Gilpatrick in view of VELDERMAN et al. (US 2016/0099575 A1).
With regard to claim 31, the device of Gilpatrick discloses the invention as disclosed in the rejection above. 
However, Gilpatrick fails to disclose the power management system further comprises a power inverter where the electric motor is an alternating current motor and the power inverter converts direct current from the one or more battery modules to alternating current applied to the electric motor. 
VELDERMAN discloses the power management system further comprises a power inverter (32) where the electric motor is an alternating current motor and the power inverter converts direct current from the one or more battery modules to alternating current applied to the electric motor (paragraphs [0137-0138]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the pressure washer of Gilpatrick, by including the power inverter (32) as taught by VELDERMAN, in order to convert DC power to AC power for the electric motor.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752